United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4079
                                   ___________

Matthew Harker,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri
United States of America,               *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 23, 2004

                                  Filed: May 18, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Matthew Harker appeals from the final judgment entered in the District Court1
for the Western District of Missouri denying him leave to proceed in forma pauperis
(IFP) and concluding that his complaint allegations were legally frivolous. Upon
careful review, we conclude that the district court did not abuse its discretion in
denying IFP status, or err in concluding that Harker’s fanciful complaint allegations
were frivolous. Accordingly, we affirm. See 8th Cir. 47A(a).
                       ______________________________


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.